—Judgment, Supreme Court, New York County (Joan B. Lobis, J.), entered January 12, 1993, which, inter alia, awarded third-party plaintiffs The Italian Welfare League, Inc. and Helen Greco the sum of $18,220.87 plus interest, unanimously affirmed, with costs.
The trial court properly concluded that no triable issues of fact exist. It is not disputed that the president of Italian National Magazine Co., Inc., doing business as La Follia, and the president of The Italian Welfare League, Inc. (IWL) signed an agreement that stated "[a]ll proceeds and expenses divided down the middle”. Since there is no claim that La Follia’s president could not have read and understood this language before signing, the agreement is binding (see, Gillman v Chase Manhattan Bank, 73 NY2d 1, 11). Moreover, in contending that it had not intended to enter into a financial arrangement with IWL, La Follia offers only unsubstantiated assertions that the contractual elements of offer, acceptance and consideration were lacking and that more pre-trial discovery was needed. Concur — Rosenberger, J. P., Wallach, Kupferman, Ross and Tom, JJ.